 Case 1:19-cv-00188-RGA Document 12 Filed 05/30/19 Page 1 of 2 PageID #: 53



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GUADA TECHNOLOGIES LLC,
                                                    Civil Action No: 1:19-cv-00188-RGA
                      Plaintiff,
   v.                                               PATENT CASE

WILLIAMS-SONOMA, INC.,

                      Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                     PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(i)

        Plaintiff Guada Technologies LLC hereby files this voluntary Notice of Dismissal with

Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1),

an action may be dismissed by the plaintiff without order of court by filing a notice of dismissal

at any time before service by the adverse party of an answer.               Accordingly, Guada

Technologies LLC voluntarily dismisses this action against Defendant with prejudice pursuant

to Rule 41(a)(1).



May 30, 2019                                    DEVLIN LAW FIRM LLC

OF COUNSEL:                                      /s/ Timothy Devlin
                                                Timothy Devlin
                                                Delaware Bar No. 4241
David R. Bennett                                1306 N. Broom Street, 1st Floor
Direction IP Law                                Wilmington, DE 19806
P.O. Box 14184                                  (302) 449-9010
Chicago, IL 60614-0184                          tdevlin@devlinlawfirm.com
(312) 291-1667
dbennett@directionip.com                        Attorneys for Plaintiff Guada Technologies LLC


        SO ORDERED this ___ day of ______________, 2019.


                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE


                                                1
 Case 1:19-cv-00188-RGA Document 12 Filed 05/30/19 Page 2 of 2 PageID #: 54




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the above document with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                            /s/ Timothy Devlin
                                            Timothy Devlin




                                               2
